Order entered March 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01033-CV

                           CHRISTOPHER BRUNING, Appellant

                                               V.

                      KYLE LANE HOLLOWELL, ET AL, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09326-D

                                           ORDER
       We GRANT appellees’ motion for leave to file the sur-reply brief attached as Exhibit

“A” to the motion and ORDER the brief attached as Exhibit “A” be filed no later than March 27,

2014. No further briefing shall be filed unless ordered by the Court.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE